Order entered August 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00723-CV

                          IN THE INTEREST OF M.N.M., A CHILD

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 87539-CC

                                             ORDER
       Before the Court is appellant’s August 25, 2014 motion to supplement the clerk’s and

reporter’s records and to extend the time to file a brief. Appellant requests that the clerk’s record

be supplemented with six documents. Four of these documents are already in the clerk’s record

or supplemental clerk’s record as follows:

       1.      March 18, 2014 letter from Pamela Martinez-Tovar at page 334 of the clerk’s
               record;

       2.      March 27, 2014 letter from Pamela Martinez-Tovar at page 335 of the clerk’s
               record;

       3.      November 21, 2013 Family Service Plan at page 230 of the clerk’s record; and

       4.      July 1, 2014 Nunc Pro Tunc Order of Termination at page 35 of the supplemental
               clerk’s record.

Accordingly, we DENY appellant’s motion with respect to the above-listed documents. These

documents are in the clerk’s record and supplemental clerk’s record on file.
       In all other respects, we GRANT appellant’s motion as follows: We ORDER Rhonda

Hughey, Kaufman County District Clerk, to file, ON OR BEFORE SEPTEMBER 5, 2014, a

supplemental clerk’s record containing the following two documents:

       1.      June 4, 2014 Motion for Entry of Order Nunc Pro Tunc; and

       2.      July 28, 2014 Placement Review Report.

We ORDER Official Court Reporter Scott Smith to file, ON OR BEFORE SEPTEMBER 5,

2014, a supplemental reporter’s record containing all the exhibits offered at trial.

       We ORDER appellant to file her brief ON OR BEFORE SEPTEMBER 15, 2014. We

CAUTION appellant that no further extension of time will be granted in this accelerated appeal.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Dennis Jones, Judge of County Court at Law No. 1 of Kaufman

County, Rhonda Hughey, Scott Smith, appellant, and counsel for appellee.



                                                      /s/     ADA BROWN
                                                              JUSTICE